696 N.W.2d 710 (2005)
PEOPLE
v.
SHACKELFORD.
No. 127257.
Supreme Court of Michigan.
May 26, 2005.
SC: 127257, COA: 256961.
On order of the Court, the application for leave to appeal the August 30, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court to determine whether the complainants' property was recovered. If it was recovered, *711 then the judgment of sentence should be corrected to indicate no restitution. If it was not recovered, then the presentence investigation report should be corrected to indicate that fact.
We do not retain jurisdiction.